Citation Nr: 0025236	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for left shoulder impingement syndrome.  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a left wrist fracture.  

3.  Entitlement to a disability rating greater than 20 
percent for recurrent lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to April 1977 
and from May 1978 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1993 and August 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

The case returns to the Board following remands to the RO in 
November 1996 and September 1998. 

In August 1999, the Board issued a decision in which it 
denied, inter alia, increased disability ratings for the 
issues set forth above.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims.  
In a March 2000 Order, pursuant to a joint motion from the 
parties, the Court vacated the Board decision with respect to 
the above-stated issues.  The case is now before the Board 
for additional consideration of the claims. 
 

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is right handed.

3.  The evidence generally reveals nearly normal range of 
motion for the left arm with some evidence of pain on forward 
flexion.  Physical examination of the left shoulder is 
otherwise normal, with no evidence of reduced strength, 
muscle atrophy, deformity, swelling, or abnormal movement.  
X-rays show minimal enthesopathy without significant 
degenerative disease.  The veteran subjectively describes 
occasional pain and numbness.  

4.  The residuals of the left wrist fracture include 
subjective reports of weakness and pain, objective evidence 
of some limitation of motion, reduced grip strength, and some 
pain on motion, and radiographic evidence of continued 
nonunion of the scaphoid fracture and degenerative changes.    

5.  Examination of the lumbosacral spine reveals nearly 
normal range of forward flexion and minor limitation of 
lateral flexion.  There are complaints of pain on left 
lateral flexion and rotation, as well as pain extending into 
the right buttock and hip.  X-rays show only minimal 
degenerative changes at L5-S1.  Subjective complaints of 
spasm have not been confirmed on examination.  There is no 
evidence of listing of the spine or other deformity, muscle 
atrophy, or swelling.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for left shoulder impingement syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5019 (1999).  

2.  The criteria for a disability rating greater than 10 
percent for a left wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5215 (1999).  

3.  The criteria for a disability rating greater than 20 
percent for recurrent lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

According to service medical records, in August 1988, the 
veteran complained of left shoulder pain, then diagnosed as 
biceps tendon strain.  Notes dated in January 1992 revealed 
left shoulder pain with active rotation and abduction to 
resistance.  The diagnosis was inflammation of the left 
rotator cuff.  The symptoms continued through April, at which 
time he was diagnosed with left rotator cuff tear.  An 
orthopedic consultation in September 1992 was significant for 
palpable click at the left acromioclavicular joint with 
motion and positive impingement sign.  The joint was 
nontender.  Magnetic resonance imaging was positive for 
impingement but negative for tear.          

The veteran suffered a fracture of the left navicular bone of 
the wrist November 1971 and underwent bone graft surgery in 
November 1972.  He had intermittent symptoms thereafter.  

In April 1977, the veteran reported suffering a lower back 
trauma two months before.  He had no additional complaints of 
back pain until March 1980.  In March 1982, the veteran 
suffered a pulling injury resulting in lower back pain with 
pain in the posterior right thigh to the calf.  In November 
1985, the veteran reported symptoms including right hip pain 
and low back pain for about nine months.  The right hip pain 
continued through November.  The progress notes referred to a 
history of right sacroiliac dysfunction.  On examination, the 
right leg was shorter and the posterior superior iliac spine 
was lowered.  There was minimal tenderness of the right 
sacroiliac area.  The veteran again presented with right hip 
pain in January 1986.  He also complained that the joint 
intermittently popped out of place.  Examination revealed 
only minimal tenderness over the greater trochanter.  X-rays 
were negative.  The diagnosis was chronic hip pain.  A March 
1986 orthopedic consultation was negative for abnormalities 
on physical examination and X-rays.  The veteran had another 
orthopedic consultation in January 1987 for symptoms 
including chronic right hip pain.  After a course of physical 
therapy, no reference was made to right hip pain.   
 
In early September 1992, the veteran was afforded a physical 
examination for retirement.  Notes showed examination 
findings including paresthesias at L2 on the right back, 
decreased left wrist flexion, and bilateral shoulder clicking 
and weakness with full range of motion.  The examiner's 
summary of defects included left wrist malunion.  On the 
accompanying report of medical history, the veteran related a 
history of painful or swollen joints, painful shoulder, and 
recurrent back pain.  He stated that he had constant pain in 
the low back and pain and weakness in both shoulders.    

More than a week later in September 1992, the veteran 
underwent another retirement physical examination.  The 
examination was significant for decreased dorsiflexion of the 
left wrist and decreased grasp, impingement syndrome of the 
left shoulder, and degenerative joint disease affecting the 
lower extremities and spine, some post-traumatic.  On the 
accompanying report of medical history, the veteran reported 
pain and weakness in the left shoulder.  In addition, he had 
lost motion of the left wrist and low back pain that also 
caused pain in the right hip.    

The veteran submitted his original compensation claim for 
various orthopedic disorders in December 1992, immediately 
following his separation from service.  In connection with 
his claims, the veteran underwent a VA general medical 
examination in April 1993.  The examiner noted that the 
veteran was right handed.  The veteran complained of weakness 
and limitation of motion of the left hand and wrist.  The 
veteran had lumbar pain that extended into the right hip with 
forward bending.  On examination, left shoulder abduction was 
to 170 degrees with forward elevation to 180 degrees.  
Examination of the left wrist revealed palmar flexion to 50 
degrees and dorsiflexion to 45 degrees.  Grip strength on the 
left was about 60 percent of strength on the right.  There 
was minimal tenderness to deep palpation around the wrist.  
There was a well-healed scar at the wrist.  Examination of 
the lumbar spine showed forward flexion to 90 degrees, 
backward extension to 15 degrees, and lateral flexion to 15 
degrees.  Straight leg raising was negative to 90 degrees and 
Lasegue's sign was negative.  Sensation and reflexes in the 
lower extremities were normal.  There was no sciatic notch 
tenderness.  The lumbar curve was decreased.  The diagnosis 
included status post left wrist fracture, recurrent 
lumbosacral strain, left shoulder impingement syndrome, and 
right hip pain associated with low back strain.     

In a May 1993 rating decision, the RO established service 
connection for disabilities including recurrent lumbosacral 
strain, which was rated as 10 percent disabling, and a left 
wrist fracture and left shoulder impingement syndrome, each 
rated as noncompensable (0 percent disabling).  The ratings 
were effective from November 1992, the day after the 
veteran's separation from service.  The veteran timely 
appealed the decision.  

In the July 1993 notice of disagreement, the veteran related 
that he had loss of motion and strength in the left wrist.  
In the left shoulder, he had pain on motion.    

In January 1994, the veteran testified at a personal hearing.  
He had back pain with bending over or extended sitting.  The 
back tired easily.  He was not currently doing any physical 
therapy or exercises for the back.  The veteran could bend 
over and touch his toes, but would start to have pain and 
muscle spasm after staying in that position for two or three 
minutes.  His back pain was not constant, but occurred any 
time the back was under stress, as when bending forward or 
backward.  He avoided activities, like lifting, that caused 
back problems.  He got massages from his fiancée at least 
three times per week.  The veteran stated that the left wrist 
was weak and had pain.  The left shoulder felt as if it had a 
pinched nerve.  Once or twice a day, he experienced left 
shoulder shooting pain and numbness due to shoulder position.  
The veteran had daily pain from these disabilities, which he 
rated as a six on a scale of one to ten.  He managed his pain 
by using Extra Strength Tylenol, getting massages, and 
limiting his activities.  He had not sought medical attention 
for the disabilities since separating from service.  The 
veteran had back problems going up and down stairs when 
showing a house.  The veteran had tried some exercises to 
strengthen his back, but he was unable to get out of bed the 
next day.            

J.S., the veteran's fiancée, also testified at the hearing.  
The veteran could not walk very long due to back pain.  He 
did not sleep well because of pain.  He was unable to raise 
his arm over his head to change a lightbulb.  He could not 
help with yard work.  The veteran could only go on short 
shopping trips and did only limited lifting and carrying.  
J.S. gave him back massages three or four times per week.  
They seemed to relieve some of the pain.  She had known the 
veteran for over four years.     

In March 1994, the veteran was afforded a VA orthopedic 
examination.  His subjective complaints were essentially 
unchanged from the April 1993 examination.  In addition to 
lumbar pain extending into the hips, he had intermittent 
abnormal feelings in the upper thighs.  Examination of the 
shoulders revealed no change in abduction and forward 
elevation bilaterally.  On examination of the left wrist, 
flexion and extension were unchanged.  There was no 
crepitation.  X-rays showed an old fracture of the scaphoid 
without evidence of avascular necrosis.  There was very 
minimal productive change at the radiocarpal joint.  Results 
of examination of the lumbar spine were essentially 
identical.  The veteran had slight tenderness to deep 
palpation of the paravertebral musculature of the lumbar 
spine.  The diagnosis was unchanged from the previous 
examination.     

In a June 1994 rating decision, the RO awarded a 10 percent 
disability rating for the left wrist fracture, effective from 
November 1992.

An inquiry to Hill Air Force Base was negative for medical 
records.  

Pursuant to the Board's November 1996 remand, in a November 
1996 letter, the RO advised the veteran to submit the names 
and addressed of all health care providers who had treated 
him for the left wrist, lumbar spine, knees, or shoulders.  
The RO did not receive a response from the veteran.  

Also pursuant to the Board's remand, in April 1997 the 
veteran underwent a VA orthopedic examination.  Subjective 
complaints with respect to the left wrist and low back were 
essentially unchanged.  There were no additional complaints 
regarding the shoulders.  Examination of the left shoulder 
revealed abduction to 160 degrees and forward elevation to 
150 degrees.  On examination, palmar flexion of the left 
wrist was to 45 degrees and dorsiflexion was to 30 degrees.  
Grip strength was tested as 60 units on the right and 40 
units on the left.  Range of motion of the lumbar spine the 
same as or slightly improved from previous examinations.  
Other findings were also unchanged.  The diagnosis included 
status post left wrist fracture, recurrent lumbosacral 
strain, right hip pain secondary to lumbar muscle spasm, and 
left shoulder rotator cuff tear.     

X-rays of the left shoulder showed minimal enthesopathy at 
the lesser tuberosity without significant degenerative 
disease.  X-rays of the left wrist showed nonunion of a 
scaphoid waste fracture.  X-rays of the lumbar spine revealed 
minimal degenerative changes at L5-S1 and the left sacroiliac 
joint.  There was no evidence of arthritis in the pelvis or 
hips.      

In a November 1997 rating decision, the RO awarded a 10 
percent rating for the left shoulder disability, effective 
from November 1992.     

The veteran underwent another VA orthopedic examination in 
December 1998 as instructed in the Board's September 1998 
remand.  He reported significant limitations with respect to 
activities of daily living and recreational activities.  He 
could not run.  He had difficulty using his arms above the 
shoulder level and specifically used his left arm to lift the 
right arm to that height.  The veteran described 
predominantly right-sided lumbar pain that radiated into the 
right buttock.  He had episodes of such pain that limited his 
activities for several days and then improved for a period of 
weeks.  The examiner indicated that the right hip pain 
reported was located in the right buttock and appeared 
referable to the back pathology.  The pain was aggravated by 
prolonged sitting or lying down.  While sleeping, the veteran 
experienced hip pain and a sensation that a nerve is pinched.  
Physical examination of the left shoulder revealed forward 
flexion to 160 degrees with pain past 90 degrees, and 
abduction to 150 degrees.  Strength was 5/5.  There were 
positive impingement signs.  Examination of the left wrist 
showed 40 degrees of palmar flexion and 20 degrees of 
dorsiflexion.  The veteran had pain with forced motion.  Grip 
strength was 5-/5.  There was normal nerve function with 
intact sensation throughout.  Range of motion testing of the 
lumbosacral spine revealed forward flexion to 90 degrees, 
backward extension to 10 degrees with pain, right lateral 
flexion to 40 degrees, left lateral flexion to 25 degrees, 
right rotation to 20 degrees, and left rotation to 10 
degrees.  He had more pain on left flexion and rotation.  
There was no apparent spasm.  Straight leg raising was 
positive for right buttock pain at 70 degrees on the right 
and 80 degrees on the left.  Sensation was intact throughout.  
Strength was 5/5 throughout except for the right hip flexor 
strength of 4+/5 secondary to back and right buttock pain.  
Right hip flexion was to 120 degrees and abduction was to 50 
degrees.  There was no indication of pain.  The assessment 
included left shoulder impingement syndrome, chronic low back 
pain with L5 to S1 degenerative disc disease, and status post 
scaphoid fracture of the left wrist with residual 
degenerative arthritis and limited range of motion.  The 
examiner commented that he felt the low back disorder was the 
source of the veteran's right hip complaints and that there 
was no intrinsic hip pathology.    

In a February 1999 rating decision, the RO awarded a 20 
percent rating for the low back disability effective from 
November 1992.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In addition to any evaluation assigned from the rating 
schedule, a higher, extra-schedular rating may be warranted 
if "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
However, the Board is required to address the issue of 
entitlement to an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) only in cases where the issue is expressly raised 
by the claimant or the record before the Board contains 
evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment of earning capacity due 
to the disability.  VAOPGCPREC 6-96.   


1.  Left Shoulder Impingement Syndrome

The veteran's left shoulder disability is currently evaluated 
as 10 percent disabling by analogy to Diagnostic Code (Code) 
5019, bursitis.  38 U.S.C.A. § 4.71a.  Bursitis is rated 
according to limitation of motion of the affected part, as 
under Code 5003.  Under Code 5201, the minimum compensable 
rating for limitation of motion of the non-dominant arm is 20 
percent, which is assigned when motion is limited to shoulder 
level or to midway between the side and shoulder level.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a 0 
percent rating, a 0 percent shall be assigned if the 
requirements for a compensable rating are not met).

When limitation of motion is noncompensable but is otherwise 
objectively confirmed by findings such as swelling, muscle 
spasm, or painful motion, Code 5003 provides for a 10 percent 
rating.  However, Note 2 to Code 5003 indicates that ratings 
based on X-ray findings are not applicable for certain 
diagnostic codes, including Code 5019.  In addition, 
evaluation of a disability based on limitation of motion must 
include considerations of functional loss.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

Reviewing the record, the Board finds no evidence to support 
the application of Code 5200, ankylosis of the scapulohumeral 
articulation, or Code 5202, other impairment of the humerus.  
Similarly, application of Code 5203, impairment of the 
clavicle or scapula, is not indicated by the evidence.  
Accordingly, the disability is most appropriately rated 
according to Code 5019.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  
 
The evidence generally reveals nearly normal range of motion 
for the left arm, though the December 1998 examination report 
reveals pain past shoulder level on forward flexion.  Thus, 
the Board finds insufficient evidence to award a 20 percent 
rating based on limitation of motion under Code 5201.  With 
respect to factors associated with functional loss, the 
veteran describes a feeling like a pinched nerve in the left 
shoulder with occasional pain and numbness.  However, there 
is no objective evidence of reduced strength, muscle atrophy, 
deformity, swelling, or abnormal movement.  X-rays show only 
minimal enthesopathy without significant degenerative 
disease.  Without additional objective evidence of additional 
disability, the Board cannot conclude that the overall 
disability picture more nearly approximates the criteria 
required for a rating greater than that already assigned.  
38 C.F.R. § 4.7.  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for left shoulder impingement 
syndrome.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.71a, Codes 5019 and 5201.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  The Board notes that, according to the 
evidence of record, the veteran's complaints of interference 
with daily activities due to shoulder problems are 
predominantly referable to the service-connected right 
shoulder disability, not the left shoulder disability 
currently under consideration.   

2.  Residuals of a Left Wrist Fracture

The left wrist fracture is currently evaluated as 10 percent 
disabling under Code 5215, limitation of motion of the wrist.  
38 C.F.R. § 4.71a.  In awarding the 10 percent rating, the RO 
considered Code 5010, traumatic arthritis, which is rated as 
degenerative arthritis, Code 5003.  Code 5003 provides that a 
disability rating is assigned according to the appropriate 
diagnostic code for limitation of motion of the affected 
part.  Under Code 5215, a maximum rating of 10 percent rating 
is assigned when dorsiflexion is to less than 15 degrees or 
when palmar flexion is limited in line with the forearm.  See 
38 C.F.R. § 4.31.  When limitation of motion is 
noncompensable but is otherwise objectively confirmed by 
findings such as swelling, muscle spasm, or painful motion, 
Code 5003 provides for a 10 percent rating.   

The Board notes that Code 5214 is not for application in this 
case because there is no evidence of ankylosis of the left 
wrist.  The Board acknowledges that, in certain 
circumstances, a wrist disability may be evaluated under Code 
5211, impairment of the ulna, or Code 5212, impairment of the 
radius.  In this case, however, the evidence clearly 
demonstrates that the underlying injury was a fracture of the 
scaphoid, not an injury to the ulna or radius.  Therefore, 
those diagnostic codes are not applicable in this instance.  
The Board will evaluate the residuals of the left wrist 
fracture under Code 5215.  Butts, 5 Vet. App. at 539.  
  
Although the medical evidence reveals limitation of wrist 
motion, the criteria for a 10 percent rating under Code 5215 
are not met.  Considering factors associated with functional 
loss, the Board observes that the record is also significant 
for objective evidence of reduced grip strength and some pain 
on motion, as well as radiographic evidence of continued 
nonunion of the fracture and degenerative changes.  
Subjectively, the veteran reports weakness and pain.  Given 
this evidence, the Board cannot conclude that the disability 
picture more nearly satisfies the criteria for a rating in 
excess of 10 percent.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for a left wrist fracture.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5215.     

The Board acknowledges that the evidence reveals degenerative 
arthritis in the left wrist.  However, considerations 
affecting the evaluation of disability from arthritis, e.g., 
limitation of motion or pain on motion, are duplicative of 
factors that must be, and have already been, considered for 
rating the wrist disability under Code 5215.  Furthermore, 
when a disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not required.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Therefore, the Board finds no basis for 
entitlement to a separate disability evaluation for 
arthritis.  Esteban, 6 Vet. App. at 262. 

Again, the Board finds no assertion or evidence of 
exceptional or unusual circumstances that would warranted 
referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  Sanchez-Benitez, 13 Vet. App. at 
287; VAOPGCPREC 6-96.

3.  Recurrent Lumbosacral Strain

The veteran's lumbosacral strain is currently evaluated as 20 
percent disabling under Diagnostic Code (Code) 5295, 
lumbosacral strain.  38 C.F.R. § 4.71a.  

The rating schedule includes other diagnostic codes that 
provide for evaluations greater than 20 percent.  However, 
there is no evidence of ankylosis of the lumbar spine to 
support application of Code 5289 or evidence of 
intervertebral disc syndrome to support application of Code 
5293.  Although there is some evidence of limitation of 
motion of the lumbar spine, the record does not reveal severe 
limitation of motion required for a rating greater than 20 
percent.  Finally, the veteran's service-connected 
disability, recurrent lumbosacral strain, is the specific 
disorder evaluated by Code 5295.  Accordingly, the veteran's 
disability is best rated under Code 5295.  Butts, 5 Vet. 
App. at 539.

Under Code 5295, a 20 percent rating is assigned when there 
is lumbosacral strain with muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position.  A maximum rating of 40 percent is 
assigned when the lumbosacral strain is severe, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The Board finds that a 40 percent rating is not in order in 
this case.  Examination reveals nearly normal range of 
forward flexion.  There is minor limitation of lateral 
flexion and X-rays show only minimal degenerative changes at 
L5-S1.  Although the veteran complains of spasm, none has 
been observed on examination.  There is no evidence of spinal 
deformity or positive Goldthwaite's sign.  With respect to 
functional loss, the Board notes that the December 1998 VA 
examination report shows some pain on left lateral flexion 
and rotation and extension of low back pain into the right 
buttock and hip area.  The veteran asserts that his back 
tires easily.  Objectively, there is no evidence of muscle 
atrophy, swelling, or significant weakness.  Considering the 
evidence, the Board does not conclude that the disability 
picture more nearly approximates the criteria for a 40 
percent rating as set forth above.  38 C.F.R. § 4.7.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for recurrent lumbosacral strain.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5295.    

Again, the Board acknowledges that the evidence reveals 
degenerative changes at L5-S1.  However, because 
osteoarthritic changes and the manifestations thereof (e.g., 
limitation of motion, pain on motion, etc.) are specifically 
contemplated in the evaluative criteria for Code 5295 set 
forth above, the Board finds no basis for entitlement to a 
separate disability evaluation for arthritis.  Esteban, 6 
Vet. App. at 262. 

Finally, the Board finds no assertion or evidence of 
exceptional or unusual circumstances that would warranted 
referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  Sanchez-Benitez, 13 Vet. App. at 
287; VAOPGCPREC 6-96.  Although the veteran has reported that 
episodes of back pain limited his activities for several 
days, he has not alleged, and there is no evidence to show, 
that the back disability requires frequent (or any) 
hospitalization or causes marked interference with 
employment.  
 


ORDER

Entitlement to a disability rating greater than 10 percent 
for left shoulder impingement syndrome is denied.  

Entitlement to a disability rating greater than 10 percent 
for residuals of a left wrist fracture is denied.  

Entitlement to a disability rating greater than 20 percent 
for recurrent lumbosacral strain is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

